GEIGER, District Judge
(after stating the facts as abovp). The master, after an exhaustive hearing in which he was required to believe or disbelieve the bankrupt, has rejected his story and recommended denial of a discharge. The testimony has been examined, and no doubt is entertained respecting the correctness of the conclusion so reported.
Without considering the many discrediting features of the record as made by the bankrupt, he has failed utterly to meet the burden which was cast upon him when the objector showed the transaction relating to the purchase of the stock or assets of the shoe company at Milwaukee. When he was shown to have made payment of the $500 through a draft upon funds to his own credit in a bank at Tama, a further payment of $1,500 through a check on the First National Bank of Milwaukee, against an account in his own name, and to have executed the formal written contract between the shoe company and himself, in none of which transactions is there the slightest suggestion of a proprietary right, interest, or ownership in anybody other than the bankrupt, he could not, by mere assertion that these transactions were in the interest of his wife or his minor sons, meet the burden of giving exact and explicit proof requisite to overcome the contrary direct inference of his personal ownership.
The objector had made a good prima facie case; and the bankrupt’s assertion that he acted as agent, that the transaction was in the interest of other members of the family, does not amount to proof. It is at best a statement of his side of the issue presented. To require that such a sweeping or general statement be met by fur*139ther proof on behalf of the objector, in the situation presented, would deny to the objector the benefit of his prima facie showing.
An order may be entered confirming the master’s renort and denying a discharge.